            Case 3:14-cr-00175-WHA Document 1405 Filed 07/14/21 Page 1 of 3




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18                                SAN FRANCISCO DIVISION

19
     UNITED STATES OF AMERICA,                   Case No. 14-CR-00175-WHA
20
                                  Plaintiff,     NOTICE REGARDING
21                                               SCHEDULING CHANGE FOR
                                                 HEARING ON DEMURRER
22          v.                                   RELATING TO THE KINCADE
23                                               CRIMINAL PROCEEDINGS
     PACIFIC GAS AND ELECTRIC COMPANY,
24                                               Judge: Hon. William Alsup
                                  Defendant.
25

26

27

28

                  NOTICE REGARDING SCHEDULING CHANGE FOR KINCADE DEMURRER
                                    Case No. 14-CR-00175-WHA
            Case 3:14-cr-00175-WHA Document 1405 Filed 07/14/21 Page 2 of 3




 1                 At the conclusion of our last appearance, the Court scheduled the next appearance

 2   for August 2, 2021 after having been advised by counsel for Defendant Pacific Gas and Electric

 3   Company (“PG&E”) that the hearing on the demurrer filed by PG&E in Sonoma County

 4   Superior Court, People v. Pacific Gas & Electric Co., No. SCR-745228-1 (Cal. Super. Ct.), was

 5   scheduled for July 29, 2021. (June 2, 2021 Hr’g Tr. 27-28.) PG&E writes to notify the Court

 6   that the hearing on the demurrer was continued by the Sonoma County Superior Court

 7   sua sponte and rescheduled for September 9, 2021.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
                  NOTICE REGARDING SCHEDULING CHANGE FOR KINCADE DEMURRER
                                    Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1405 Filed 07/14/21 Page 3 of 3




 1   Dated: July 14, 2021                      Respectfully Submitted,

 2                                             JENNER & BLOCK LLP
 3

 4                                          By:    /s/ Reid J. Schar
                                                  Reid J. Schar (pro hac vice)
 5
                                               CRAVATH, SWAINE & MOORE LLP
 6

 7
                                            By:    /s/ Kevin J. Orsini
 8                                                Kevin J. Orsini (pro hac vice)

 9                                             CLARENCE DYER & COHEN LLP
10

11                                          By:    /s/ Kate Dyer
                                                  Kate Dyer (Bar No. 171891)
12

13                                          Attorneys for Defendant PACIFIC
                                            GAS AND ELECTRIC COMPANY
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               3
                NOTICE REGARDING SCHEDULING CHANGE FOR KINCADE DEMURRER
                                  Case No. 14-CR-00175-WHA
